                        Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 1 of 45


                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      FLORENCE A. McCLAIN, SB# 203300
                    2   E-Mail: Florence.McClain@lewisbrisbois.com
                      DEBORAH SMITH, SB# 227169
                    3   E-Mail: Deborah.Smith@lewisbrisbois.com
                      333 Bush Street, Suite 1100
                    4 San Francisco, California 94104-2872
                      Telephone: 415.362.2580
                    5 Facsimile: 415.434.0882
                    6 Attorneys for Defendant
                      A.O. SMITH CORPORATION
                    7
                    8
                                                        UNITED STATES DISTRICT COURT
                    9
                                             FOR THE EASTERN DISTRICT OF CALIFORNIA
                   10
                   11
                      CALIFORNIA CAPITAL                                  Civil Action No.:
                   12 INSURANCE COMPANY as subrogee
                      of GSF Jackson Park Place Investors                 Lower Case No. 21CECG00269
                   13 L.P.,
                                                                          NOTICE OF REMOVAL OF
                   14                      Plaintiff,                     ACTION UNDER 28 U.S.C. §1441(b)
                                                                          DIVERSITY
                   15             vs.
                                                                          [28 U.S.C. §§ 1441, 1446, 1332]
                   16 BROAN-NUTONE LLC; A.O. SMITH
                      CORPORATION; and DOES 1-25,                         Action Filed:       January 29, 2021
                   17 Inclusive,
                   18                      Defendants.
                   19
                   20            TO THE CLERK OF THE ABOVE-ENTITLED COURT AND TO
                   21 PLAINTIFF CALIFORNIA CAPITAL INSURANCE COMPANY AND ITS
                   22 ATTORNEYS OF RECORD:
                   23            PLEASE TAKE NOTICE that defendant A.O. SMITH CORPORATION
                   24 (hereinafter “Defendant”) hereby removes to this Court the State Court action
                   25 described below:
                   26                                            PLEADINGS
                   27            1.        On January 29, 2021, a Complaint for Damages (“Complaint”) was

LEWIS              28 filed in the Superior Court of the State of California in and for the County of
BRISBOIS
BISGAARD                4853-1451-6191.1
& SMITH LLP
ATTORNEYS AT LAW                           NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. 1441(b) DIVERSITY
                        Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 2 of 45


                    1 FRESNO entitled, California Capital Insurance Company as subrogee of GSF
                    2 Jackson Park Place Investors L.P. v. Broan-Nutone LLC; A.O. Smith Corporation;
                    3 and Does 1-25, inclusive, as Case Number 21CECG00269.                    A true and accurate
                    4 copy of the Complaint is attached hereto as Exhibit “B.”
                    5                                       TIMELINESS OF REMOVAL
                    6            2.        Defendant A.O. SMITH CORPORATION was served a copy of the
                    7 Complaint in this matter on February 8, 2021. Defendant’s removal is timely under
                    8 28 U.S.C. § 1446(b) as it is being filed within 30 days of receipt by Defendant,
                    9 through service or otherwise, of a copy of the pleading from which it may be
                   10 ascertained that the case is removable. A true and accurate copy of the Notice of
                   11 Service of Process for the Complaint on A.O. Smith Corporation is attached
                   12 hereto as Exhibit “F.”
                   13                                    DIVERSITY JURISDICTION
                   14            3.        In addition, this is a civil action of which this District Court has
                   15 original jurisdiction under 28 U.S.C. § 1332, and is one which may be removed to
                   16 this District Court by the Defendant pursuant to the provisions of 28 U.S.C. §
                   17 1441(b) in that this action involves a controversy between citizens of different states
                   18 and the matter in controversy exceeds the sum of $75,000.00, exclusive of interest
                   19 and costs, as described below.
                   20            4.        At the time of the filing of this action and the filing of this Notice of
                   21 Removal, the Plaintiff CALIFORNIA CAPITAL INSURANCE COMPANY
                   22 (hereinafter “Plaintiff”) is an insurance carrier, fully licensed to do business as an
                   23 insurance carrier in the State of California, were and are residents of the County of
                   24 Monterey, State of California and were and are, therefore, citizens of the State of
                   25 California. (See Exh. “B” (Complaint, paragraph 2.).
                   26            5.        At the time of the filing of this action and the filing of this Notice of
                   27 Removal, Defendant A.O. SMITH CORPORATION is incorporated in and a

LEWIS              28 citizen of Wisconsin and does not have a principal place of business in California.
BRISBOIS
BISGAARD
& SMITH LLP
                        4853-1451-6191.1                                 2
ATTORNEYS AT LAW                           NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. 1441(b) DIVERSITY
                        Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 3 of 45


                    1 (See Exh. “B” (Complaint, paragraph 8.). As such, Defendant A.O. SMITH
                    2 CORPORATION is not a citizen of California, but a citizen of Wisconsin.
                    3            6.        At the time of filing of this action and the filing of this Notice of
                    4 Removal, Defendant BROAN-NUTONE LLC (hereinafter “Broan”) is incorporated
                    5 in and a citizen of Delaware and does not have a principal place of business in
                    6 California. (See Exh. “B” (Complaint, paragraph 5.). As such, Defendant BROAN-
                    7 NUTONE LLC is not a citizen of California, but a citizen of Delaware.
                    8            7.        Therefore, complete diversity of citizenship exists because Plaintiff
                    9 resides in, and is a citizen of California; and the substantive Defendants in this
                   10 action are incorporated in Wisconsin and Delaware and neither Defendants have
                   11 Principal Places of Business in California, making them citizens of Wisconsin and
                   12 Delaware respectively, and not California.
                   13            8.        At issue is Plaintiff’s claim for damages related to a fire loss at GSF
                   14 Jackson Park Place Apartments located 1830 E. Fir Avenue, Building 1690, Unit
                   15 125, Fresno, California (hereinafter the “Subject Property”) on or about March 14,
                   16 2019. The Complaint alleges that a fire loss occurred at the Subject Property
                   17 causing substantial damages to real property as well as loss of business income in
                   18 the current amount of $194,776.50. (See Exh. “B” (Complaint, paragraphs 12-13.))
                   19 Therefore, the Complaint itself demands damages that exceed the $75,000 amount
                   20 in controversy required to establish jurisdiction in the United States District Court.
                   21 28 U.S.C. § 1441(b).
                   22                                 INTRADISTRICT ASSIGNMENT
                   23            9.        The United States District Court for the EASTERN District of
                   24 California embraces the district and division in which the FRESNO state court
                   25 action is now pending, and thus this Court is a proper venue for the action pursuant
                   26 to 28 U.S.C. § 84 (c)(1).
                   27                                               CONSENT

LEWIS              28            10.       Defendant BROAN-NUTONE LLC has consented to the removal of
BRISBOIS
BISGAARD
& SMITH LLP
                        4853-1451-6191.1                                 3
ATTORNEYS AT LAW                           NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. 1441(b) DIVERSITY
                        Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 4 of 45


                    1 the State Court action to the United States District Court for the Eastern District of
                    2 California.
                    3                                      NOTICE OF REMOVAL
                    4            11.       Pursuant to 28 U.S.C. § 1446(d), the undersigned counsel hereby
                    5 certifies that a true and correct copy of this Notice of Removal will be promptly
                    6 filed with the Clerk of the Superior Court of the State of California, County of
                    7 FRESNO, and served upon all parties.
                    8            12.       In compliance with 28 U.S.C. § 1446(a), and as noted above, true and
                    9 correct copies of all “process, pleadings, and orders” on file in the state court action
                   10 are attached hereto as follows:
                   11      EXHIBIT                      DOCUMENT TITLE                               DATE
                   12
                                 A.         Civil Case Cover Sheet                              January 29, 2021
                   13
                                 B.         Complaint                                           February 1, 2021
                   14
                   15            C.         Blank Summons                                       February 1, 2021
                   16            D.         Plaintiff’s Notice of Posting Jury Fees             February 1, 2021
                   17            E.         Notice of Case Management Conference and            February 1, 2021
                   18                       Assignment of Judge
                   19            F.         Notice of Service of Process on A.O. Smith          February 8, 2021
                   20            G.         Proof of Service of Summons on A.O. Smith          February 17, 2021
                   21                       Corporation
                   22            H.         Proof of Service of Summons on Broan-              February 17, 2021
                   23                       Nutone LLC

                   24             I.        Broan-Nutone, LLC’s Answer to Complaint              March 8, 2021
                   25             J.        Broan-Nutone, LLC’s Proof of Service of              March 8, 2021
                   26                       Answer to Complaint
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4853-1451-6191.1                                4
ATTORNEYS AT LAW                           NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. 1441(b) DIVERSITY
                        Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 5 of 45


                   1             WHEREFORE, Defendant hereby notifies Plaintiff and their attorneys that
                   2 the above-entitled action, formerly pending in the FRESNO County Superior Court
                   3 has been removed from that court to this Court.
                   4
                   5
                   6 DATED: March 10, 2021                        LEWIS BRISBOIS BISGAARD & SMITH          LLP

                   7
                   8
                                                                  By:
                   9                                                    Florence A. McClain
                   10                                                   Deborah Smith
                                                                        Attorneys for Defendant
                   11                                                   A.O. SMITH CORPORATION
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4853-1451-6191.1                                5
ATTORNEYS AT LAW                           NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. 1441(b) DIVERSITY
                        Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 6 of 45


                    1                          FEDERAL COURT PROOF OF SERVICE
                                     California Capital Insurance Company v.Broan-Nutone LLC, et al.
                    2                                            Case No.
                    3 STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO
                    4       At the time of service, I was over 18 years of age and not a party to the action.
                      My business address is 333 Bush Street, Suite 1100, San Francisco, CA 94104-
                    5 2872.
                    6      On March 10, 2021, I served the following document(s): NOTICE OF
                        REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b) DIVERSITY
                    7
                            I served the documents on the following persons at the following addresses
                    8 (including fax numbers and e-mail addresses, if applicable):
                    9      Sally Noma, Esq.                                      Counsel for Plaintiff
                           NOMA LAW FIRM
                   10
                           505 14th Street, Suite 900
                   11      Oakland CA 94612
                   12      Tel: (415) 493-0755 / Fax: (415) 889-6990
                           Email: sally@nomalaw.com
                   13
                   14      Peter S. Doody, Esq.                                  Counsel for Broan-Nutone LLC
                           HIGGS FLETCHER & MACK LLP
                   15      401 West “A” Street, Suite 2600
                   16      San Diego, CA 92101
                           Tel: (619) 236-1551 / Fax: (619) 969-1410
                   17      Email: doody@higgslaw.com
                   18
                   19
                                 The documents were served by the following means:
                   20
                                (BY U.S. MAIL) I enclosed the documents in a sealed envelope or package
                   21            addressed to the persons at the addresses listed above and:
                   22
                                   Placed the envelope or package for collection and mailing, following
                   23 our ordinary business practices. I am readily familiar with the firm’s practice for
                      collection and processing correspondence for mailing. Under that practice, on the
                   24
                      same day that correspondence is placed for collection and mailing, it is deposited in
                   25 the ordinary course of business with the U.S. Postal Service, in a sealed envelope or
                      package with the postage fully prepaid.
                   26
                   27       (BY E-MAIL OR ELECTRONIC TRANSMISSION) Based on a court order
                             or an agreement of the parties to accept service by e-mail or electronic
                   28        transmission, I caused the documents to be sent to the persons at the e-mail
LEWIS                        addresses listed above. I did not receive, within a reasonable time after the
BRISBOIS
BISGAARD
& SMITH LLP
                        4853-1451-6191.1                                6
ATTORNEYS AT LAW                           NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. 1441(b) DIVERSITY
                        Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 7 of 45


                   1             transmission, any electronic message or other indication that the transmission
                                 was unsuccessful.
                   2
                   3
                            I declare under penalty of perjury under the laws of the State of California
                   4 that the foregoing is true and correct.
                   5             Executed on March 10, 2021, at San Francisco, California.
                   6
                   7
                   8
                   9                                                    Juvily P. Catig

                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4853-1451-6191.1                                7
ATTORNEYS AT LAW                           NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. 1441(b) DIVERSITY
Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 8 of 45




                 EXHIBIT A
                                                                                                                                                                       CM-010
                     Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 FOR
                                                                            Page
AHORNEY OR PARTY Wl THO UT A TT OR NEY (Name, State Bar number, and address):        9 of 45
                                                                               COURT USE ONLY
Sally Noma (SBN 264774)
NOMA LAW FIRM
505 14th Street Ste . 900, Oakland , CA 94612
                                                                                                                    E-FILED
            TELEPHONE NO.:    415.493 .0755                      FAX NO. (Optional)   415 .889 .6990
                                                                                                                    1/29/2021 2:40 PM
     ATTORNEY FOR (Name):     Plaintiff California Capital Insurance Company
                                                                                                                    Superior Court of California
SUPERIOR COURT OF CALIFORNIA, COUNTY OF FRESNO                                                                      County of Fresno
 STREET ADDRESS        1130 0 STREET
 MAILING ADDRESS:
                                                                                                                    By: J. Nelson, Deputy
CITY AND ZIP CODE:     FRESNO, CA 93721-2220
      BRANCH NAME:

CASE NAME:
 California Capital Ins. Co. a/s/o GSF Jackson Park Place Investors L.P. v. Broan-Nutone LLC, et al.
           CIVIL CASE COVER SHEET                                                                                  CASE NUMBER:
                                                                   Complex Case Designation
[TI Unlimited                                                   D                           D                                   21CECG00269
                         D Limited                                      Counter                    Joinder
           (Amount                           (Amount
                                                            Filed with first appearance by defendant JUDGE:
           demanded                          demanded is
                                                                 (Cal. Rules of Court, rule 3.402)    DEPT.:
           exceeds $25,000)                  $25 ,000)
                                              Items 1-6 below must be completed (see mstruct,ons on page 2) .
 1. Check one box below for the case type that best describes this case :
     Auto Tort                                                Contract                                           Provisionally Complex Civil Litigation
     D        Auto (22)                                      D        Breach of contract/warranty (06)           (Cal. Rules of Court, rules 3.400-3,403)
     D        Uninsured motorist (46)                        D        Rule 3.740 collections (09)             D        Antitrust/Trade regulation (03)
     Other PI/PD/WD (Personal Injury/Property                D        Other collections (09)                  D        Construction defect (10)
     Damage/Wrongful Death) Tort                             D        Insurance coverage (18)                 D        Mass tort (40)
     D   Asbestos (04)                                       D        Other contract (37)
                                                                                                              D        Securities litigation (28)
     D   Product liability (24)
                                                              Real Property                                   D        Environmental/Toxic tort (30)
     D          Medical malpractice (45)
                                                             D       Eminent domain/Inverse
                                                                                                              D        Insurance coverage claims arising from the
                                                                                                                       above listed provisionally complex case
     ~ Other Pl/PD/WO (23)                                           condemnation (14)
                                                                                                                       types (41)
      Non-PI/PD/WD (Other) Tort                              D       Wrongful eviction (33)                      Enforcement of Judgment
     D        Business tori/unfair business practice (07)    D Other real property (26)                       D        Enforcement of judgment (20)
     D        Civil rights (08)                           Unlawful Detainer                                      Miscellaneous Civil Complaint
     D        Defamation (13)                                D        Commercial (31)                         L J RICO(27)
     D        Fraud (16)                                     D        Residential (32)
                                                                                                              D        Other complaint (not specified above) (42)
     D          Intellectual property (19)                   D        Drugs (38)                                 Miscellaneous Civil Petition
     D          Professional negligence (25)                  Judicial Review
                                                                                                              D        Partnership and corporate governance (21)
     D        Other non-Pl/PD/WO tort (35)                   D        Asset forfeiture (05)
     Employment                                              D        Petition re: arbitration award (11)     D        Other petition (not specified above) (43)
     D        Wrongful termination (36)                      D        Writ of mandate (02)
     D        Other employment (15)                          D        Other judicial review (39)
2.    This case D       is     0 is not complex under rule 3.400 of the                         California Rules of Court. If the case is complex, mark the
     factors requiring exceptional judicial management:
     a.     D  Large number of separately represented parties    d.                       D     Large number of witnesses
     b. L J Extensive motion practice raising difficult or novel e.                       D     Coordination with related actions pending in one or more
               issues that will be time-consuming to resolve                                    courts in other counties , states, or countries, or in a federal
      C.    D       Substantial amount of documentary evidence                                  court
                                                                f.                        D     Substantial postjudgment judicial supervision
3.    Remedies sought (check all that apply): a. [KJ monetary b.                      D       nonmonetary; declaratory or inj unctive relief c.                D
                                                                                                                                                         punitive
4.    Number of causes of action (specify): Four
5.    This case       D       is     0        is not   a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: January 29, 2021

                                                                                                             ►
Sally Noma , Esq .
                              (TYPE OR PRINT NAME)                                                                    (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                                  NOTICE
  • Plaintiff must file this cover sheet w ith the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code , Family Code , or Welfare and Institutions Code) . (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule .
  • If this case is complex under rule 3.400 et seq . of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding .
  • Unless this is a collections case under rule 3.740 or a complex case , this cover sheet will be used for statistical purposes only .
                                                                                                                                                                       Page 1 of 2
Form Adopted for Mandatory Use                                                                                           Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3. 740;
Judicial Council of California                                  CIVIL CASE COVER SHEET                                           Cal. Standards of Judicial Administration, std. 3. 10
CM -010 [Rev. July 1, 2007]                                                                                                                                       www.courts.ca .gov
                   Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 10 of 45
                                   INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                         CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example , a complaint) in a civil case , you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information w ill be used to compile
statistics about the types and numbers of cases filed . You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action , check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party ,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees , arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following : (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that ii will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading . A rule 3.740 collections
case will be subject to the requirements for service and obta ining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only , parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex , the cover sheet must be served with the
complaint on all parties to the action . A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation , a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
  Auto Tort                                     Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property             Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                        Breach of Rental/Lease         .                 AntitrusUTrade Regulation (03)
       Uninsured Motorist (46) (if the                     Contract (not unlawful detainer              Construction Defect ( 10)
       case involves an uninsured                                or wrongful ev1ct1on)                  Claims Involving Mass Tort (40)
       motorist claim subject to                        Contrac_t/Warranty Breach-SeUer                 Securities Litigation (28)
       arbitration check this item                           Pla1nt1ff (not fraud or negligence)        Environmental/Toxic Tort (30)
       instead ofAuto)                                  Negligent Breach of ContracU                    Insurance Coverage Claims
  Other PI/PD/WD (Personal Injury/                           Warranty                                      (arising from provisionally complex
  Property Damage/Wrongful Death)                       Other Breach of Contract/Warranty                  case type listed above) (41)
  Tort                                              Collections (e.g., money owed , open           Enforcement of Judgment
       Asbestos (04)                                    book accounts) (09)           . .            Enforcement of Judgment (20)
         Asbestos Property Damage                       Collection Case-Seller Pla1nt1ff                Abstract of Judgment (Out of
         Asbestos Personal Injury/                      Other Promissory Note/Collections                   County)
               Wrongful Death                                Case                                    Confession of Judgment (non-
       Product Liability (not asbestos or           Insurance Coverage (not provisionally                 domestic relations)
          toxic/environmental) (24)                     complex) (18)                                Sister State Judgment
       Medical Malpractice (45)                         Auto Subrogation                             Administrative Agency Award
           Medical Malpractice-                         Other Coverage                                   (not unpaid taxes)
                Physicians & surgeons               Other Contract (37)                               Petition/Certification of Entry of
       Other Professional Health care                   Contractual Fraud                                 Judgment on Unpaid Taxes
             Malpractice                                Other Contract Dispute                        Other Enforcement of Judgment
       Other Pl/PD/WO (23)                      Real Property                                               Case
           Premises Liability (e.g., slip           Eminent Domain/Inverse                         Miscellaneous Civil Complaint
                and fall)                              Condemnation (14)                              RICO (27)
           Intentional Bodily Injury/PD/WO          Wrongful Eviction (33)                            Other Complaint (not specified
                 (e.g., assault, vandalism)         Other Real Property (e.g., quiet title) (26)          above) (42)
           Intentional Infliction of                   Writ of Possession of Real Property                Declaratory Relief Only
                Emotional Distress                     Mortgage Foreclosure                               Injunctive Relief Only (non-
           Negligent Infliction of                     Quiet Title                                             harassment)
                 Emotional Distress                    Other Real Property (not eminent                   Mechanics Lien
           Other Pl/PD/WO                             domain, landlord/tenant, or                         Other Commercial Complaint
  Non-PI/PD/WD (Other) Tort                           foreclosure)                                            Case (non-tort/non-complex)
       Business Tort/Unfair Business            Unlawful Detainer                                         Other Civil Complaint
           Practice (07)                            Commercial (31)                                           (non-tort/non-complex)
       Civil Rights (e.g., discrimination,          Residential (32)                               Miscellaneous Civil Petition
            false arrest) (not civil                Drugs (38) (if the case involves illegal          Partnership and Corporate
            harassment) (08)                       drugs, check this item; otherwise,                    Governance (21)
       Defamation (e.g., slander, libel)           report as Commercial or Residential)               Other Petition (not specified
             (13)                               Judicial Review                                          above) (43)
       Fraud (16)                                   Asset Forfeiture (05)                                Civil Harassment
       Intellectual Property (19)                   Petition Re: Arbitration Award (11)                  Workplace Violence
       Professional Negligence (25)                 Writ of Mandate (02)                                  Elder/Dependent Adult
           Legal Malpractice                            Writ-Administrative Mandamus                           Abuse
           Other Professional Malpractice               Writ-Mandamus on Limited Court                    Election Contest
                (not medical or legal)                      Case Matter                                   Petition for Name Change
       Other Non-Pl/PD/WO Tort (35)                     Writ-Other Limited Court Case                    Petition for Relief From Late
  Employment                                                Review                                             Claim
       Wrongful Termination (36)                    Other Judicial Review (39)                           Other Civil Petition
       Other Employment (15)                            Review of Health Officer Order
                                                        Notice of Appeal-Labor
                                                             Commissioner Appeals
CM -010 (Rev. July 1, 2007]                                                                                                                Page 2 of 2
                                                        CIVIL CASE COVER SHEET
Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 11 of 45




                  EXHIBIT B
     Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 12 of 45


       Sally   Noma (SBN 264774)
       NOMA LAW FIRM                                           E_F|LED
       505 14th Street Ste. 900                                1/29/2021 2:40 pM
       Oakland CA 94612                                        Superior Court of California
       Telephone: (41 5) 493-0755                              County of Fresno
       Facsimile: (415) 889-6990                               By: J. Nelson, Deputy
       sally@nomalaw.com

       Attorneys for Plaintiff CALIFORNIA CAPITAL INSURANCE                COMPANY
       as subrogee 0f GSF Jackson Park Place Investors L.P.




                                       SUPERIOR COURT OF CALIFORNIA

                                              COUNTY OF FRESNO
10

11

       CALIFORNIA CAPITAL INSURANCE
                                                                   21   CECGOOZBQ
                                                       Case N0.:
12
       COMPANY as subrogee of GSF Jackson
       Park Place Investors L.P.,                      COMPLAINT FOR DAMAGES
13

                                                       (JURY DEMANDED)
14
                                Plaintiff,

15
                VS.

16
       BROAN—NUTONE LLC; A. O. SMITH
       CORPORATION; and DOES 1-25,
17
       inclusive,

18
                                Defendants.

19

20

21              Plaintiff,   CALIFORNIA CAPITAL INSURANCE COMPANY,                 alleges as follows:


22
                1.      GSF    Jackson Park Place Investors L.P. (“INSURED”)       is   and was   at all   times
23
       mentioned herein the owner of Jackson Park Place Apartments, 1830 E. Fir Avenue, Building
24
       1690, Unit 125, Fresno,       CA 93720 (“SUBJECT PROPERTY”).
25
                2.      Plaintiff,   CALIFORNIA CAPITAL INSURANCE COMPANY                     (“CCIC”)     is   an
26
       insurance carrier, fully licensed t0 d0 business as an insurance carrier in the State of California.
27

28


                             COMPLAINT FOR DAMAGES (SUBROGATION ACTION)
                                                         1
     Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 13 of 45


 1            3.      At all times herein mentioned, Plaintiff insured the SUBJECT PROPERTY

 2     pursuant to a commercial property businessowners policy of insurance (“POLICY”).

 3            4.      At all times herein mentioned, the POLICY obligated Plaintiff to indemnify the

 4     INSURED against loss or damage to the SUBJECT PROPERTY for losses covered by the

 5     POLICY.

 6            5.      Defendant BROAN-NUTONE LLC (“BROAN”) is, and at all times herein

 7     mentioned was, a corporation organized and existing under the laws of the State of Delaware and

 8     qualified to do business in California. BROAN has not designated a principal place of business

 9     in California and sells/distributes its products in every County in the State of California.
10     Therefore, for purposes of venue, BROAN may be sued in any County pursuant to the California
11     Code of Civil Procedure Section 395(a).
12            6.      At all times herein mentioned, defendant BROAN was in the business of
13     constructing, designing, manufacturing, assembling, distributing and selling residential
14     ventilation products, including but not limited to exhaust fans.
15            7.      Plaintiff is informed and believes and thereon alleges that at all times herein
16     mentioned, an exhaust fan constructed, designed, manufactured, assembled, distributed and sold
17     by BROAN, Model No. 688, was installed in the SUBJECT PROPERTY and used by the
18     INSURED’S tenants (“SUBJECT FAN”).
19            8.      Defendant A. O. SMITH CORPORATION (“A. O. SMITH”) is, and at all times
20     herein mentioned was, a corporation organized and existing under the laws of the State of
21     Wisconsin and qualified to do business in California. A. O. SMITH has not designated a
22     principal place of business in California and sells/distributes its products in every County in the
23     State of California. Therefore, for purposes of venue, A. O. SMITH may be sued in any County
24     pursuant to the California Code of Civil Procedure Section 395(a).
25            9.      Defendant A. O. SMITH is in the business of constructing, designing,
26     manufacturing, assembling, distributing and selling electric components, including but not
27     limited to exhaust fan motor assemblies.
28

                        COMPLAINT FOR DAMAGES (SUBROGATION ACTION)
                                            2
     Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 14 of 45


 1            10.     At all times herein mentioned, an UPPCO, Inc. brand fan motor assembly

 2     (“MOTOR”) was installed in the SUBJECT FAN located at the SUBJECT PROPERTY.

 3     Plaintiff is informed and believes and thereon alleges that Defendant A. O. SMITH acquired

 4     UPPCO in March 1997, and Plaintiff therefore sues A. O. SMITH as the successor corporation.

 5            11.     The true names and capacities of the Defendants sued herein under Section 474 of

 6     the California Code of Civil Procedure as DOES 1 through 25 are unknown to Plaintiff, who

 7     therefore sues said Defendants by such fictitious names, and will amend this complaint to show

 8     their true names and capacities when ascertained. Plaintiff is informed and believes, and thereon

 9     alleges, that each of said fictitiously named Defendants is responsible in some manner for the
10     acts and damages suffered by plaintiff as herein alleged.
11            12.     On or about March 14, 2019, a fire loss occurred at the SUBJECT PROPERTY,
12     causing substantial damage to the INSURED’S real property as well as loss of business income.
13            13.     Plaintiff is informed and believes and thereon alleges that the fire damage was
14     caused by the internal failure of the MOTOR while installed in SUBJECT FAN located at the
15     SUBJECT PROPERTY.
16            13.     On behalf of the INSUREDS, Plaintiff CCIC has undertaken to repair the
17     SUBJECT PROPERTY and has indemnified its INSURED for these damages. To the extent of
18     the payments made under the insurance policy herein mentioned, Plaintiff is subrogated to the
19     rights of the INSURED to recover its payments from Defendants. The total amount of the loss is
20     in excess of the jurisdictional minimum of this Court and is currently $194,776.50. When
21     additional payments are made, Plaintiff will request leave of the Court to amend this sum,
22     according to proof. Pursuant to Civil Code Section 3287, et seq., Plaintiff is entitled to interest at
23     the rate of ten percent (10%) per annum from the date of its payments.
24

25                                       FIRST CAUSE OF ACTION

26                         (Negligence – Against BROAN and DOES 1 through 10)

27             14.    Plaintiff incorporates the allegations contained in Paragraphs 1 through 13 herein.

28

                        COMPLAINT FOR DAMAGES (SUBROGATION ACTION)
                                            3
     Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 15 of 45


 1             15.    Defendants BROAN and Does 1 through 10 had a duty to use reasonable care in

 2     the constructing, designing, manufacturing, assembling, distributing and selling of the SUBJECT

 3     FAN.

 4             16.    Defendants breached said duty by negligently constructing, designing,

 5     manufacturing, assembling, distributing and selling the SUBJECT FAN such that it was

 6     defective when it left Defendants’ control.

 7             17.    On or about March 14, 2019, a fire loss at the SUBJECT PROPERTY occurred

 8     when the MOTOR installed in the SUBJECT FAN experienced internal failure to the negligence

 9     of Defendants, resulting in extensive damage to the SUBJECT PROPERTY.
10             18.    As a direct and proximate result of Defendants’ negligence, the INSURED
11     suffered damage to its real and business personal property and loss of income.
12

13                                     SECOND CAUSE OF ACTION

14            (Strict Liability-Products Liability – Against BROAN and DOES 1 through 10)

15             19.    Plaintiff hereby incorporates all of the allegations set forth in paragraphs 1

16     through 18 above as though fully set forth herein.

17             20.    At all times herein mentioned, defendants, BROAN and Does 1 through 10 knew

18     and intended that the SUBJECT FAN installed in the SUBJECT PROPERTY would be

19     purchased by members of the public and used by the purchasers without inspection for defects.

20             21.    The SUBJECT FAN was defective when it left defendants’ control. At all times

21     herein mentioned, the INSURED used the SUBJECT FAN in the manner intended by defendants

22     or in a reasonably foreseeable manner.

23             22.    The defect in the SUBJECT FAN was a substantial cause of the fire damage that

24     occurred at the INSURED’S property. The fire resulted in substantial damage to the

25     INSURED’S real property as well as loss of business income.

26

27                                      THIRD CAUSE OF ACTION

28                    (Negligence – Against A. O. SMITH and DOES 11 through 20)

                        COMPLAINT FOR DAMAGES (SUBROGATION ACTION)
                                            4
     Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 16 of 45


 1            23.     Plaintiff incorporates the allegations contained in Paragraphs 1 through 22 herein.

 2            24.     Defendants A. O. SMITH CORPORATION and Does 11 through 20, had a duty

 3     to use reasonable care in the constructing, designing, manufacturing, assembling, distributing

 4     and selling of the MOTOR.

 5            25.     Defendants breached said duty by negligently constructing, designing,

 6     manufacturing, assembling, distributing and selling the MOTOR.

 7            26.     As a proximate result of Defendants A. O. SMITH and Does 11 through 20

 8     Plaintiff has been damaged in the manner alleged above.

 9
10                                    FOURTH CAUSE OF ACTION

11        (Strict Liability-Products Liability – Against A. O. SMITH and DOES 11 through 20)

12             27.    Plaintiff hereby incorporates all of the allegations set forth in paragraphs 1

13     through 26 above as though fully set forth herein.

14             28.    At all times herein mentioned, plaintiff is informed and believes and thereon

15     alleges that Defendant A. O. SMITH CORPORATION was in the business of the business of

16     constructing, designing, manufacturing, assembling, distributing and selling electric components,

17     including the MOTOR.

18             29.    The MOTOR was defective when it left Defendant’s control. At all times herein

19     mentioned, the INSURED used the MOTOR in the manner intended by Defendants or in a

20     reasonably foreseeable manner.

21             30.    The defect in the MOTOR proximately caused the fire loss at the SUBJECT

22     PROPERTY. The fire resulted in substantial damage to the INSURED’S real property as well as

23     loss of business income.

24

25            WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

26            1.      For compensatory damages in excess of the jurisdictional minimum of this Court

27     expected to exceed $194,776.50 and other amounts according to proof;

28            2.      For interest at ten percent (10%) per annum from the date of payment.

                        COMPLAINT FOR DAMAGES (SUBROGATION ACTION)
                                            5
     Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 17 of 45


 1          3.     For such other and further relief as the Court may deem just and proper.

 2

 3     Date: January 29, 2021
                                                        NOMA LAW FIRM
 4

 5                                                By:
                                                        Sally Noma, Esq.
 6                                                      Attorney for Plaintiff
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                     COMPLAINT FOR DAMAGES (SUBROGATION ACTION)
                                         6
Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 18 of 45




                  EXHIBIT C
                     Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 19 of 45
                                                                                                                                                     SUM-100
                                           SUMMONS                                                                             FOR COURT USE ONLY
                                                                                                                           (SOLO PARA USO DE LA CORTE)
                                  (C/TACION JUDICIAL)
NOTICE TO DEFENDANT:
                                                                                                                      E-FILED
(A VISO AL DEMANDADO):
                                                                                                                      2/1/2021
Broan-Nutone LLC ; A .O. Smith Corporation; and DOES 1 through 25, inclusive ,
                                                                                                                      Superior Court of California
YOU ARE BEING SUED BY PLAINTIFF:
                                                                                                                      County of Fresno
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                                   By: J. Nelson, Deputy
California Capital Insurance Company as subrogee of GSF Jackson Park Place Investors L. P.

 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you . Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response . You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
 court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
 be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program . You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/selfhelp) , or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10 ,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 iA VISO! Lo han demandado. Si no responde dentro de 30 dfas, la corte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
 continuaci6n.
    Tiene 30 DIAS DE CA LENDARIO despues de que le entreguen esta citaci6n y papeles legales para presenter una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una 1/amada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
 biblioteca de /eyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la corte que
 le de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podra
 quitar su sue/do, dinero y bienes sin mas advertencia.
    Hay otros requisitos legales. Es recomendable que /lame a un abogado inmediatamente. Si no conoce a un abogado, puede 1/amar a un servicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
 programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de /ucro en el sitio web de California Legal Services,
 (www.lawhelpcalifornia .org), en el Centro de Ayuda de las Cortes de California, (www.sucorte .ca.gov) o poniendose en contacto con la corte o el
 colegio de abogados locales. A VISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualquier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                   I CASE NUMBER: (Numero def Caso) :
(El nombre y direcci6n de fa corle es): Fresno Superior Court
1130 0 Street                                                                                                    21CECG00269
Fresno, CA 93721
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is: (El nombre, la direcci6n y el numero
de te/efono def abogado def demandante, o def demandante que no tiene abogado, es):
Sally Noma ; NOMA LAW FIRM 505 14th Street Ste. 900, Oakland , CA 94612
DATE :                                                                                   Clerk, by        J. Nelson                                   , Deputy
(Fecha)     2/1/2021                                                          (Secretario)                                                            (Adjunto)
 (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
 (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010).)
  ISEAL]
                                   NOTICE TO THE PERSON SERVED: You are served
                                      1.   D      as an individual defendant.
                                      2.   D      as the person sued under the fictitious name of (specify):

                                      3.   D      on behalf of (specify):

                                           under:   D      CCP 416 .10 ( corporation)                        D      CCP 416.60 (minor)
                                                    D      CCP 416.20 (defunct corporation)                  D      CCP 416.70 (conservatee)
                                                    D      CCP 416.40 (association or partnership)           D      CCP 416.90 (authorized person)
                                                    D      other (specify) :
                                      4.   D      by personal delivery on (date)
                                                                                                                                                         Pa e 1 of 1
Form Adopted for Mandatory Use
Judicial Council of California
                                                                       SUMMONS                                                 Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                  www.courts.ca.gov
SUM-100 IRev. July 1, 2009]
Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 20 of 45




                  EXHIBIT D
           Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 21 of 45


             Sally   Noma (SBN 264774)
             NOMA LAW FIRM
             505 14th Street Ste. 900                                         E-FILED
             Oakland CA 94612                                                 2/1/2021 2:42   PM
 AWN

             Telephone: (415) 493-0755                                        Superior Court of California
             Facsimile; (415) 889—6990                                        County of Fresno
             sallngnomalawcom                                                 By: J. Nelson, Deputy


             Attorneys for Plaintiff CALIFORNIA CAPITAL INSURANCE                         COMPANY
             as subrogee 0f GSF Jackson Park Place Investors L.P.


 \DWNQUI




                                              SUPERIOR COURT OF CALIFORNIA

                                                        COUNTY OF FRESNO

10

11           CALIFORNIA CAPITAL INSURANCE                          Case No.1 21CECG00269
             COMPANY as subrogee of GSF Jackson
12           Park Place Investors L.P.,                            PLAINTIFF’S NOTICE OF POSTING JURY
                                                                   FEES
13
                                        Plaintiff,

14
                      vs.

15
             BROAN—NUTONE LLC; A. O. SMITH
16           CORPORATION; and DOES 1-25,
             inclusive,
17
                                        Defendants.
18

19
                      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
20
                      PLEASE TAKE NOTICE               that Plaintiff California Capital Insurance   Company
21
             posts jury fees in the    amount of$150.00.
22

23                                                                 NOMA LAW FIRM
              Date:    February   1,   2021
24

25

26                                                                 Sally   Noma,   Esq.
                                                                           CALIFORNIA CAPITAL
                                                                   Attorney for
27                                                                 INSURANCE COMPANY
28
                                                     JURY FEE DEPOSIT (SUBROGATION)
                                                                     1
Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 22 of 45




                  EXHIBIT E
               Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 23 of 45

        SUPERIOR COURT OF CALIFORNIA • COUNTY OF FRESNO
                                                                               FOR COURT USE ONLY
                 Civil Unlimited Department, Central Division
                                 1130 "O" Street
                                                                               2/1/2021
                         Fresno, California 93724-0002
                                 (559) 457-1900
                                                                               Filed by Court
TITLE OF CASE:
 California Capital Insurance Company as subrogee of GSF Jackson Park
                      Place Inves vs. Broan-Nutone Llc
   NOTICE OF CASE MANAGEMENT CONFERENCE AND ASSIGNMENT OF                      CASE NUMBER:
                    JUDGE FOR ALL PURPOSES                                                21CECG00269

To All Parties and their Attorneys of Record: Sally Noma

                     This case has been assigned to Kristi Culver Kapetan, Judge for all purposes.
                            All future hearings will be scheduled before this assigned judge.

You are required to appear at a Case Management Conference on 06/10/2021 at 3:30 PM in Department 402
of the court located at 1130 "O" Street, Fresno, California.

You must comply with the requirements set forth in Fresno Superior Court Local Rule Chapter 2.

Failure to appear at the conference may result in imposition of sanctions, waiver of jury trial, or other adverse
consequences.

Defendants: Appearance at the Case Management Conference does not excuse you from having to file your
response in proper legal form within 30 days after the Summons is served on you. You could lose the case if you
do not file your response on time. If you do not know an attorney, and do not have one, you may call an
attorney referral service or a legal aid office (listed in the phone book).


                                                    DECLARATION

I declare under penalty of perjury under the laws of the State of California that I gave a copy of the Notice of
Case Management and Assignment of Judge for All Purposes to the person who presented this case for filing.

Date:     2/1/2021                             Clerk, by   Jamie Nelson                                  , Deputy




CV-48 R03-09              NOTICE OF CASE MANAGEMENT CONFERENCE AND ASSIGNMENT
                                         OF JUDGE FOR ALL PURPOSES
Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 24 of 45




                  EXHIBIT F
               Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 25 of 45




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22725722
Notice of Service of Process                                                                            Date Processed: 02/09/2021

Primary Contact:           Debra Schwanda
                           A.O. Smith Corporation
                           11270 West Park Place
                           Milwaukee, WI 53224-3623

Entity:                                       A. O. Smith Corporation
                                              Entity ID Number 0562719
Entity Served:                                A.O. Smith Corporation
Title of Action:                              California Capital Insurance Company as Subrogee of GSF Jackson Park Place
                                              Investors L.P. vs. Broan-Nutone LLC
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Product Liability
Court/Agency:                                 Fresno County Superior Court, CA
Case/Reference No:                            21CECG00269
Jurisdiction Served:                          Wisconsin
Date Served on CSC:                           02/08/2021
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Sally Noma
                                              415-493-0755

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                 Case 1:21-cv-00388-NONE-SKO DAN'E
                                             Document 1 Filed LEGRL
                                                   CaUNTY     03/10/21iVOTICE
                                                                        Page 26 of 45
                                                                      SERVE® UY:                    tkk
                                                                                                    e                                                sulv
                                           SUMMONS                    ®N Z             ~ ~~~ ~~ --___ ._                      FO C      RTUSEONLY
                                                                                                                                   PARA USO DELA CORTE)
                                  (CITACION JUDICIAL)                                                                      (SOLO


NOTICE TO DEFENDANT:
                                                                                                                        E-FILED
(AVlSO AL DEMANDADO):
                                                                                                                        2/1 /2021
Broan-Nutone LLC; A.O. Shtith Corporation; and DOES 1 through 25, inc!usive,
                                                                                                                        Superior Court of Cali
                                                                                                                        County of Fresno
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                                     By: J. Nelson , Deputy

California Capital Insurance Company as subrogee of GSF Jackson Park Place Investors L.P.
 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the informat
 below.
   You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 On!ine Self-Help Center (www.courfinfo.ca,gov/selfhelp), your county law library, or the courthbuse nearest you. If you cannot pay the filing fee, ask the
 court clerk for a fee waiver form. If you do not fi!e your response on time, you may lose the case by default, and your wages, money, and properiy may
 be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away: If you do not know an attorney, you may want to call an attorney
referral service. If you cannot afford an attorney, you may be e!igib!e for free legal services from a nonprofit !egal services program. You can locate
these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
(www.courtinfo.ca.gov/selfhe/p), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court w!II dismiss the case.
iAVISO! Lo han demandado. Si no responde dentro de 30 d!as, la corte puede decidir en su contra sin escuchar su vers!6n. Lea la informaci6n a
   Tiene 30 D/AS DE CALENDAR!0 despuBs de que /e entreguen esta citaci6n y pape/es legales para presentar una respuesta por escrito en esta
corte y hacer que se entregue una cop!a a/ demandante. Una carta o una Ilamada te/ef6nica no /o protegen. Su respuesta por escr!to tiene que estar
en formato lega/ correcto si desea que procesen su caso en !a corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
Puede encontrar estos" formularios de !a corte y mas !nformaci6n en e/ Centro de Ayuda de /as Cortes de California (ivww.sucorte.ca.gov), en la
biblioteca de /eyes de su condado o en /a corte que le quede m6s cerca. Si no puede pagar la cuota de presentaci6n, pida a/ secretario de la corte que
!e de un formular!o de exencl6n de pago de cuotas. Si no presenta su respuesta a t!empo, puede perder el caso por incumplimiento y la corte /e podr6
quitar su sueldo, dinero y bienes sin m3s ativertencia.
  !-lay otros requfs!tos lega/es.. Es recomendab/e que llame a un abogado lnmedfatamente. Si no conoce a un abogado, puede llamar a un servicio de
remis!6n a abogados. Si no puede pagar a un abogado, es posible que cump/a con los requisitos para obtener servicios /egates gratuitos de un
programa de servicios /egales sin fines de /ucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de Califomia Legal Services,
(www.lawhelpcalifornia.org), en e/ Centro de Ayuda de /as Cortes de Californ!a, (www.sucorfe.ca.gov) o ponicndose en contacto con la corte o e/
colegio de abogados /ocales. A V!SO: Por ley, !a corfe tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
cua/quierrecuperacl6n de $10,000 6 m6s de valorrecibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
pagar e/ gravamen de /a corte antes de que /a corte pueda desechar el caso.
The name and address of the court is:                                                                    CASE NUMBER: (Nfimero de/ Caso):
(Ei nombre y direcci6n de la corte es): Fresno Superior Court                                                   21CECG00269
1130 O Stfeet
Fresno, CA 93721
The name, address, and te!ephone number of p!aintifrs attorney, or plaintiff without an attorney, is: (E/ nombre, la direcci6n y e/ nfimero
de tel6fono de/ abogado del demandante, o de/ demandante que no tiene abogado, es):
Sally Noma; NOMA LAW FIRM 505 14th Street Ste. 900, Oak!and, CA 94612
DATE:                                                                         Clerk, by    J. Nelson                                      _           Deputy
(Fecha)    2/1/2021                                                           (Secretario)                                                          (Adjunto)
(For proof of serv!ce of this summons, use Proof of Service of Summons (form POS-010).)
 (Para prueba de entrega de esta citatf6n use e/ formulario Proof of Service of Summons, (POS-010).)
                                  NOTICE TO THE PERSON SERVED: You are served
 [SEAL]
                                      1.         as an individual defendant.
                                      2.         as the person sued u             e~+et+t+e~s~              ecify):
                                                                                    Smith Corporation
                                      3.   OX on behalf of (specify,Ti~' ""' •

                                           under: ®       CCP 416.,10 (corporation)                         0         CCP 416.60 (minor)
                                                   0      CCP 416.20 (defunct corporation)                  0         CCP 416.70 (conservatee)
                                                   ~      CCP 416:40 (association or partnership)           0         CCP 416.90 (authorized person)
                                                   0     other (specify):
                                      4.   0      by personal de!ivery on (date)                                                                        Page 1

Form Adopted for Mandalory Use                                        SUMMONS                                                 Code of Civil Procedure §§ 412.20; 465
                                                                                                                                                 tvww.couris.ca.gov
Judicial Council of California
SUM-100 tRev. July 1, 2009]
Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 27 of 45




                  EXHIBIT G
                      Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 28 of 45
Attorney or Party Without Attorney:                                                                                                            For Court Use Only
 SALLY        NOMA (#SBN         264774)
 NOMA LAW FIRM
 505 14TH STREET SUITE 900
 OAKLAND, CA 9461 2
     Telephone No:        41 5-493-0755
                                                                                       Reﬁ No. or   File No.:                       E-FILED
      Attorney For:       Plaintiff
                                                                                                                                    2/17/2021 8:45 AM
                                                                                                                                    Superior Court of California
 Insert      name of Court,   andjudicial District and Branch Court:                                                                County of Fresno
 SU PER|OR COU RT OF CALIFORNIA COUNTY OF FRESNO                                                                                    By: J. Nelson, Deputy
     Plaintijj‘.   CALIFORNIA CAPITAL INSURANCE                              COMPANY as     subrogee of GSFJackson
                   Pa rk Place Investors                L.P.

 Defendant:        BROAN-NUTONE                      LLC; et   al.



              PROOF 0F SERVICE                                       Hearing Date:             Time:            Dept/Div:          Case Number,

                      SUMMONS                                                                                                      xxxxxxxxxxx 21CECG00269
                                                                                                                                   20CEC600269


      At the time ofservice            I   was       at least 18 years of age        and not a party    to this action.


2.     Iserved copies ofthe          CASE COVER SHEET; COMPLAINT; NOTICE OF CASE MANAGEMENT CONFERENCE
                                           SUMMONS;             CIVIL
      AND ASSIGNMENT OFJUDGE FORALL PURPOSES; PLAINTIFF’S NOTICE OF POSTINGJURY FEES; ADR INFORMATION PACKET

3.     a.      Party served:           A.O. Smith Corporation
      b.       Person served:          John Long, Corporation Service Company, Registered Agent for Service of Process.


4.    Address Where the party was served:                            8040 EXCELSIOR DRIVE SUITE 400, MADISON, WI 53701

5.     [served the party:
       a.    by personal service.                I   personally delivered the documents listed                  in   item 2 to the party or person authorized to receive
                                                 service of process for the party (1) on (date): Mon, Feb 08 2021 (2) at                               02:04   PM
       (‘1)


       (2)
                m
                E
                         (business)

                         (home)
                                                                                                                                             (time):




       (3)      E        (other)   :




6.     The "Notice        to the Person Served" (on the                      summons) was completed as                follows:
        a.              as an individual defendant.
        b.              as the person sued under the fictitious                   name    0f {speciMz
               HDDD
        c.              as occupant.
        d               On    behalf of      (specify):        A.O, Smith Corporation
                        under the fo||owing Code of CivH Procedure                       section:

                                 41 6.1 O (corporation)                                                                41 5.95 (business organization, form unknown)

                                 41 6.20 (defunct corporation)                                                         41 6.60 (minor)

                                 41 6.30 (joint stock company/association)                                 DDDDD       41 6.70 (ward 0r conservatee)
                        DEEDS!
                                 41 6.40 (association or partnership)                                                  41 6.90 (authorized person)

                                 41 6.50 (public entity)                                                               41 5.46 (occupa nt)
                                 other:




                      Judicial Council       Form POS-mo                                    PROOF OF                                                                  5323620
                      Rule 2.150.(a)&(b) Revjanuary                   1,   2007              SERVICE                                                                (7780475)
                                                                                                                                                                    page       °f 2
                                                                                            SUMMONS                                                                        1
                       Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 29 of 45
     Attorney or Party Without Attorney:
                                                                                                                                           For Court Use Only
     SALLY     NOMA (#S B N           264774)
     NOMA LAW FIRM
     505 14TH STREET SUITE 900
     OAKLAND, CA 9461 2
        Telephone No:       41 5-493-0755

           Attorney For:    Pla intiff                                             Ref.   No. or   File   N0.:



     Insert   name   of Court, andjudicia/ District and Branch Court:
     SUPERIOR COURT OF CALIFORNIA COUNTY OF FRESNO
       P/aintiﬂ‘.    CALIFORNIA CAPITAL INSURANCE                          COMPANY as      subrogee Of GSFJaCkson
                     Pa rk Place Investors        L.P.
     Defendant:      BROAN-NUTONE            LLC; et     al.


               PROOF OF SERVICE                                 Hearing Date:                77me:               Dept/Div:   Case Number:
                      SUMMONS                                                                                                20C EC600269




                                                                                               Recoverable cost Per CCP 1033.5(a)(4)(B)
7.      Person       who served        papers
        a.     Name:                               Michael          P.   Foley
        b.     Address:                            FIRST LEGAL
                                                   1202 Howard Street
                                                   SAN FRANCISCO, CA 94103
        c.     Telephone number:                   (41 S)      626-31 11
        d.     The fee     for service was:        $254.81
        e.     lam:
               (1)

               (2)
                      E
                      E
                              not a registered California process server.

                              exempt from                                under Business and Professions Code section 22350(b).
              (3)     E       (i)
                                                  registration
                              a registered California process server:

                                        Downer Eemployee                          Eindependentcontractor
                              (ii)      Registration No:
                              (iii)     County:




8.     I   declare under penalty ofperjury under the laws
                                                          of the State of California that theforegoing is true                             and correct.




                                                                                                     02/09/2021
                                                                                                                                   4,
                                                                                                                                      _,
                                                                                                                                           ﬂ/
                                                                                                           (Date)                           Michael   P.   Foley




                     Judicial Council    Form POS-01O                                 PROOF OF                                                                      5329620
                     Rule 2.150.(a)&(b) Revjanuary             1,   2007                  SERVICE                                                                  (7780475)
                                                                                     SUMMONS                                                                       PageZon
Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 30 of 45




                  EXHIBIT H
                     Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 31 of 45
 Attorney or Party without Attorney:                                                                                                              For Court Use Only
     NOMA (#SBN
 SALLY                        264774)
 NOMA LAW FIRM
 505 14TH STREET SUITE 900
 OAKLAND, CA 9461 2                                                                                                                   E_F|LED
     Telephone No:       41 5-493—0755                                                                                                2/1 7/2021 8:45          AM
      Attorney For:      plaintiff
                                                                                    W-    NO' 0’ ”’9   N°--'
                                                                                                                                      Superior Court of California
                                                                                                                                      County      of   Fresno
 Insert     name   of Court, cmdjudicial District and Branch Court:                                                                   By:   J-   Nelson, DepUty
 SUPERIOR COU RT OF CALIFORNIA COUNTY OF FRESNO
     Plaintiﬂ':    CALIFORNIA CAPITAL INSURANCE                         COMPANY as          subrogee 0f GSFJackson
                   Park Place Investors         L.P.

 Defendant:        BROAN-NUTONE             LLC,‘   et   al.



             PROOF OF SERVICE                                  Hearing Date:                  Tim e:            Dept/Div:            Case Number;
                                                                                                                                     21CECG00269
                    SUMMONS

      At the time ofservice       I   was   at least     7   8 years of age and not a party to           this action.



      Iserved copies 0f the SUMMONS; CIVIL CASE COVER SHEET; COMPLAINT; NOTICE OF CASE MANAGEMENT CONFERENCE
      AND ASSIGNMENT OFJUDGE FORALL PURPOSES; PLAINTIFF’S NOTICE OF POSTINGJURY FEES; ADR INFORMATION PACKET

      a.     Party served:        Broan-Nutone LLC
      b.     Person served:       SUSIE VANG, CSC LAWYERS INCORPORATING SERVICE, REGISTERED                                              AGENT FOR SERVICE OF PROCESS

4.    Address where the party was served:                       271 0    GATEWAY OAKS           DRIVE SUITE 150N,            SACRAMENTO, CA 95833

      [served the party:
      a.   by personal service.         Ipersonally delivered the documents listed                             in   item 2 to the party or person authorized to receive
                                        service 0f process for the party (1) 0n (date):                                Feb 05 2021   (2) at (time):   03:40   PM
      (1)

      (2)
              m
              E
                       (business)
                       (home)
                                                                                                                Fri,




      (3)     D        (other):



      The "Notice       t0 the Person Served" (0n the                   summons) was completed                  as follows:
      a.

      b
             E
             E        as an individual defendant.
                      as the person sued          underthe                       name   of (speciﬁc:
      c.

      d
             E
             E        as occupant.
                      On behalf of (specim: Broan-Nutone LLC
                                                                    fictitious




                      under the following Code of Civil Procedure
                      E
                      E
                              41 6.1 0 (corporation)

                              41 6.20 (defunct corporation)
                                                                                    section:

                                                                                                         E
                                                                                                         E
                                                                                                                       41 5.95 (business organization,

                                                                                                                       41 6.60 (minor)
                                                                                                                                                              form unknown)


                      E
                      E
                              41 6.30 (joint stock             compa ny/association)
                              41 6.40 (association or partnership)
                                                                                                         E
                                                                                                         E
                                                                                                                       41 6.70 (wa rd or conservatee)

                                                                                                                       41 6.90 (authorized person)

                      E
                      m
                              41 6.50 (public entity)

                              other:        LLC
                                                                                                         E             41 5.46 (occupant)




                   Judicial Council    Form POS-01O                                       PROOF OF                                                                        5329610
                    Rule 2.150.(a)&(b) RevJanuary              1,   2007                   SERVICE                                                                      (7780473)

                                                                                          SUMMONS                                                                      Page1 of2
                     Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 32 of 45
 Attorney or Party without Attorney:                                                                                                For Court Use Only
     NOMA (#SBN
 SALLY                           264774)
 NOMA LAW FIRM
 505 14TH STREET SUITE 900
 OAKLAND, CA 9461 2
     Telephone No:      41 5-493-0755

      Attorney For;     Plaintiff
                                                                              Rﬁ   NO. Of File No.3



 Insert    name   of Court, cmdjudicial District and Branch Court:
 SU PERIOR COU RT OF CALIFORNIA COU NTY OF FRESNO
     Plaintiﬂ':   CALIFORNIA CAPITAL INSURANCE                        COMPANY as    subrogee 0f GSFJackson
                  Park Place Investors         L.P.

 Defendant:       BROAN-NUTONE             LLC,‘   et   al.



            PROOF OF SERVICE                                  Hearing Date:            Tim e:         Dept/Div:    Case Number:
                                                                                                                   ZOCEC600269
                    SUMMONS




                                                                                         Recoverable cost Per CCP 1033.5(a)(4)(B)
7.    Person      who   served papers
      a.     Name:                                 Jacobbi Williams
      b.    Address:                               FIRST LEGAL
                                                   1202 Howard Street
                                                   SAN FRANCISCO, CA          941 03
      c.    Telephone number:                      (41 5) 626-31 11

      d.    The   fee for service was:             $1 35.27
             lam:
                    E
      e.

            (1)            nota registered California process server.
            (2)

            (3)
                    E
                    m
                           exempt from         registration under Business

                           a registered California process server:
                                                                                       and Professions Code section 22350(b).


                           (i)


                           (ii)
                                    E      owner
                                    Registration N0:
                                                          E        employee
                                                          1314, Alameda County
                                                                              m     independent contractor


                           (iii)    County:        Alameda




8.    I   declare under penalty ofperjury under the laws of the State of California that theforegoing                   is   true   and correct.




                                                                                                02/05/2021
                                                                                                                                Ma
                                                                                                  (Date)                            jacobbi Williams




                  Judicial Council    Form POS-01O                                 PROOF OF                                                                5329610
                    Rule 2.150.(a)&(b) RevJanuary             1,   2007            SEchE                                                                  (7780473)
                                                                                                                                                         Page 2 of 2
                                                                                   SUMMONS
Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 33 of 45




                   EXHIBIT I
                          Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 34 of 45


                      1    PETER S. DOODY, ESQ. (Bar No. 127653)
                           doody@higgslaw.com                                        E-FILED
                      2    HIGGS FLETCHER & MACK LLP                                 3/8/2021 1:51 PM
                           401 West "A" Street, Suite 2600                           Superior Court of California
                      3    San Diego, CA 92101-7913                                  County of Fresno
                           TEL: 619.236.1551                                         By: A. Ramos, Deputy
                      4    FAX: 619.696.1410

                      5    Attorneys for Defendant
                           BROAN-NUTONE, LLC.
                      6

                      7

                      8                   SUPERIOR COURT OF CALIFORNIA, COUNTY OF FRESNO

                      9

                  10       CALIFORNIA CAPITAL INSURANCE                     CASE NO. 21CECG00269
                           COMPANY as subrogee of GSF Jackson
                  11       Park Place Investors, L.P.,                      BROAN-NUTONE, LLC'S ANSWER TO
                                                                            COMPLAINT
                  12                              Plaintiff,

                  13       v.
                                                                            DEPT:              402
                  14       BROAN-NUTONE, LLC; A.O. SMITH                    IC JUDGE:          Hon. Kristi Culver Kapetan
                           CORPORATION; and DOES 1-25,
                  15       inclusive,                                       CASE FILED:        January 29, 2021
                                                                            TRIAL DATE:        Not Set
                  16                              Defendants.

                  17

                  18                COMES NOW defendant BROAN-NUTONE, LLC (“Defendant”) and in answering

                  19       plaintiff CALIFORNIA CAPITAL INSURANCE COMPANY as subrogee of GSF Jackson Park

                  20       Place Investors, L.P.'s (“Plaintiff”) complaint (the “Complaint”), admits, denies and alleges as

                  21       follows:

                  22                1.     Pursuant to California Code of Civil Procedure §431.30, the Defendant generally

                  23       denies each and every allegation of the Complaint and each and every paragraph thereof and each

                  24       and every cause of action thereof and further denies that Plaintiff sustained any damages in the

                  25       sum or sums alleged or in any other sum or sums whatsoever, or at all, and further denies that

                  26       Plaintiff is entitled to any damages by way of this action in any amount whatsoever.

                  27                As for affirmative defenses to each and every cause of action of the Complaint, Defendant

                  28       alleges as follows:
H IGGS F LE TCHER &        10110476.1
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO
                                                     BROAN-NUTONE, LLC'S ANSWER TO COMPLAINT
                          Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 35 of 45


                      1                                   FIRST AFFIRMATIVE DEFENSE

                      2                                    (Failure to State a Cause of Action)

                      3             As a separate affirmative defense to the complaint on file herein, and to each and every

                      4    cause of action thereof, Defendant is informed and believes and thereon alleges that Plaintiff’s

                      5    complaint fails to state facts sufficient to state a claim upon which relief can be granted.

                      6                                  SECOND AFFIRMATIVE DEFENSE

                      7                                            (Plaintiff’s Negligence)

                      8             As a separate affirmative defense to the complaint on file herein, and to each and every

                      9    cause of action thereof, Defendant is informed and believes and thereon alleges that Plaintiff was

                  10       careless and negligent and, due to this carelessness and negligence, proximately caused and

                  11       contributed to the injuries and damages complained of, if any. Accordingly, the pro rata share of

                  12       fault of Plaintiff reduces the recovery of damages, if any, by Plaintiff against Defendant.

                  13                                      THIRD AFFIRMATIVE DEFENSE

                  14                                              (Third Party Negligence)

                  15                As a separate affirmative defense to the complaint on file herein, and to each and every

                  16       cause of action thereof, Defendant is informed and believes and thereon alleges that the

                  17       negligence, carelessness, and other acts or omissions of other persons and entities proximately

                  18       caused or contributed to Plaintiff’s injuries or damages, if any.

                  19                The negligence, carelessness, and other acts or omissions of other persons or entities

                  20       account for all or a portion of the casual or contributory factors relating to Plaintiff’s injuries and

                  21       damages, if any, and/or constitute supervening and/or intervening causes of Plaintiff’s injuries

                  22       and damages, if any. Thus, such conduct of said other parties reduces the recovery of damages, if

                  23       any, by Plaintiff against Defendant.

                  24       ///

                  25       ///

                  26       ///

                  27       ///

                  28       ///
H IGGS F LE TCHER &        10110476.1                                         2
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO
                                                     BROAN-NUTONE, LLC'S ANSWER TO COMPLAINT
                          Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 36 of 45


                      1                                  FOURTH AFFIRMATIVE DEFENSE

                      2                                         (Assumption of the Risk)

                      3             As a separate affirmative defense to the complaint on file herein, and to each and every

                      4    cause of action thereof, Defendant is informed and believes and thereon alleges that Plaintiff is

                      5    barred from asserting any claim against Defendant by reason of the fact that Plaintiff assumed the

                      6    risk of the matters that caused the injuries and damages incurred, if any.

                      7                                   FIFTH AFFIRMATIVE DEFENSE

                      8                                      (Failure to Mitigate Damages)

                      9             As a separate affirmative defense to the complaint on file herein, and to each and every

                  10       cause of action thereof, Defendant is informed and believes and thereon alleges that Plaintiff

                  11       failed to take reasonable efforts to mitigate the damages that allegedly were incurred.

                  12                                      SIXTH AFFIRMATIVE DEFENSE

                  13                                                     (Misuse)

                  14                As a separate affirmative defense to the complaint on file herein, and to each and every

                  15       cause of action thereof, Defendant is informed and believes and thereon alleges that the injuries

                  16       and damages sustained by Plaintiff, if any, were proximately caused and/or contributed to by

                  17       misuse of the products in question by Plaintiff and/or by other parties. Defendant further alleges

                  18       that if Plaintiff sustained injuries or damages attributable to the use of any products manufactured,

                  19       labeled, or sold by Defendant, which allegations are expressly denied, then the injuries and

                  20       damages, if any, were solely caused by and attributable to the unreasonable, unforeseeable, and

                  21       improper use of the products by Plaintiff and/or by other parties.

                  22                                    SEVENTH AFFIRMATIVE DEFENSE

                  23                                        (Modification and/or Alteration)

                  24                As a separate affirmative defense to the complaint on file herein, and to each and every

                  25       cause of action thereof, Defendant is informed and believes and thereon alleges that Plaintiff

                  26       and/or others modified, altered, and changed the products referred to in Plaintiff’s complaint, so

                  27       that such changes in said products proximately caused the injuries, loss, and damages complained

                  28       of, if any.
H IGGS F LE TCHER &        10110476.1                                        3
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO
                                                     BROAN-NUTONE, LLC'S ANSWER TO COMPLAINT
                          Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 37 of 45


                      1                                   EIGHTH AFFIRMATIVE DEFENSE

                      2                                          (State-of-the-Art Defense)

                      3             As a separate affirmative defense to the complaint on file herein, and to each and every

                      4    cause of action thereof, Defendant is informed and believes and thereon alleges that any product

                      5    manufactured, labeled, or sold by it as alleged in Plaintiff’s complaint conformed to all applicable

                      6    industry standards and met the state of the art existing at the time of the sale.

                      7                                    NINTH AFFIRMATIVE DEFENSE

                      8                                            (Benefits Exceed Risk)

                      9             As a separate affirmative defense to the complaint on file herein, and to each and every

                  10       cause of action thereof, Defendant is informed and believes and thereon alleges that, in light of all

                  11       relevant factors, on balance, the benefits of the design of any product(s) alleged to have caused

                  12       any injuries to Plaintiff outweigh the risk and danger, if any, inherent in the said design of any

                  13       said product(s).

                  14                                      TENTH AFFIRMATIVE DEFENSE

                  15                              (Reasonable and Adequate Labeling and Warning)

                  16                As a separate affirmative defense to the complaint on file herein, and to each and every

                  17       cause of action thereof, Defendant is informed and believes and thereon alleges that any and all

                  18       products manufactured, labeled, or sold by Defendant were accompanied by good and sufficient

                  19       labeling when such products left the custody, possession, and control of Defendant, which

                  20       labeling gave conspicuous, reasonable, and adequate warnings and directions to the users of such

                  21       products concerning the purpose, manner, and precautions with which such products were to be

                  22       used and concerning the risks and dangers, if any, attendant to said use. Defendant thereby

                  23       fulfilled its duty, if any, to Plaintiff. If Plaintiff sustained injuries or damages attributable to the

                  24       use of any products manufactured by Defendant, which allegations are expressly denied, then the

                  25       injuries and damages, if any, were solely caused by and attributable to the unreasonable,

                  26       unforeseeable, and improper use of the product by Plaintiff and/or by other parties. The injuries

                  27       ///

                  28       ///
H IGGS F LE TCHER &        10110476.1                                          4
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO
                                                      BROAN-NUTONE, LLC'S ANSWER TO COMPLAINT
                          Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 38 of 45


                      1    and damages sustained by Plaintiff, if any, were proximately caused and/or contributed to by the

                      2    use of the alleged products in disregard of warnings and directions, which use was not reasonably

                      3    foreseeable to Defendant.

                      4                                ELEVENTH AFFIRMATIVE DEFENSE

                      5                                         (Proportionate Liability)

                      6             As a separate affirmative defense to the complaint on file herein, and to each and every

                      7    cause of action thereof, Defendant is informed and believes and thereon alleges that in the event

                      8    Plaintiff is entitled to noneconomic damages, including, but not limited to, pain, suffering,

                      9    inconvenience, mental suffering, emotional distress, loss of society and companionship, loss of

                  10       consortium, and/or injury to reputation and humiliation, Defendant shall be liable only for the

                  11       amount of noneconomic damages, if any, allocated to Defendant’s percentage of fault, and a

                  12       separate judgment shall be rendered against Defendant for the amount pursuant to Civil Code

                  13       section 1431.2.

                  14                                    TWELFTH AFFIRMATIVE DEFENSE

                  15                                            (No Reasonable Reliance)

                  16                As a separate affirmative defense to the complaint on file herein, and to each and every

                  17       cause of action thereof, Defendant is informed and believes and thereon alleges that Plaintiff did

                  18       not reasonably rely on any act, omission, or representation of Defendant, if any.

                  19                                  THIRTEENTH AFFIRMATIVE DEFENSE

                  20                                            (No Defective Condition)

                  21                As a separate affirmative defense to the complaint on file herein, and to each and every

                  22       cause of action thereof, Defendant is informed and believes and thereon alleges that if Plaintiff

                  23       was injured by any product manufactured, labeled, or sold by Defendant, such product was not in

                  24       a defective condition when it left Defendant’s possession, custody, and control.

                  25       ///

                  26       ///

                  27       ///

                  28       ///
H IGGS F LE TCHER &        10110476.1                                        5
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO
                                                     BROAN-NUTONE, LLC'S ANSWER TO COMPLAINT
                          Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 39 of 45


                      1                              FOURTEENTH AFFIRMATIVE DEFENSE

                      2                                         (Regulatory Compliance)

                      3             As a separate affirmative defense to the complaint on file herein, and to each and every

                      4    cause of action thereof, Defendant is informed and believes and thereon alleges that every aspect

                      5    of the subject exhaust fan was in compliance with all applicable laws.

                      6                                FIFTEENTH AFFIRMATIVE DEFENSE

                      7                                            (Failure to Inspect)

                      8             As a separate affirmative defense to the complaint on file herein, and to each and every

                      9    cause of action thereof, Defendant is informed and believes and thereon alleges that Plaintiff,

                  10       persons, or entities other than Defendant failed to inspect the products identified in the complaint

                  11       prior to their use.

                  12                                   SIXTEENTH AFFIRMATIVE DEFENSE

                  13                                     (Causes Beyond Defendant’s Control)

                  14                As a separate affirmative defense to the complaint on file herein, and to each and every

                  15       cause of action thereof, Defendant is informed and believes and thereon alleges that any

                  16       foreseeable and unreasonable risk that is the subject of this litigation was a risk which Defendant

                  17       did not create and/or could not reduce or eliminate.

                  18                                 SEVENTEENTH AFFIRMATIVE DEFENSE

                  19                                         (Nondelegable Duty of Others)

                  20                As a separate affirmative defense to the complaint on file herein, and to each and every

                  21       cause of action thereof, Defendant is informed and believes and thereon alleges that it cannot be

                  22       held liable to Plaintiff because Defendant is informed and believes and thereon alleges that other

                  23       parties owed a nondelegable duty of care to Plaintiff, which duty, if breached at all, was not

                  24       breached through any conduct legally attributable to this answering defendant.

                  25       ///

                  26       ///

                  27       ///

                  28       ///
H IGGS F LE TCHER &        10110476.1                                        6
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO
                                                     BROAN-NUTONE, LLC'S ANSWER TO COMPLAINT
                          Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 40 of 45


                      1                                EIGHTEENTH AFFIRMATIVE DEFENSE

                      2                                                    (No Duty)

                      3             As a separate affirmative defense to the complaint on file herein, and to each and every

                      4    cause of action thereof, Defendant is informed and believes and thereon alleges that Plaintiff’s

                      5    complaint, and each and every cause of action thereof, are barred because Defendant did not owe

                      6    a duty of care to Plaintiff or to a class like Plaintiff.

                      7                                NINETEENTH AFFIRMATIVE DEFENSE

                      8                                             (No Proximate Cause)

                      9             As a separate affirmative defense to the complaint on file herein, and to each and every

                  10       cause of action thereof, Defendant is informed and believes and thereon alleges that the acts and

                  11       omissions of Defendant alleged in Plaintiff’s claims for relief were not a proximate cause of the

                  12       loss or damage for which Plaintiff seeks recovery.

                  13                                   TWENTIETH AFFIRMATIVE DEFENSE

                  14                                                   (Proposition 51)

                  15                As a separate affirmative defense to the complaint on file herein, and to each and every

                  16       cause of action thereof, Defendant asserts that, pursuant to Civil Code section 1431.2, commonly

                  17       referred to as Proposition 51, there is no joint and several liability among culpable defendants

                  18       pertaining to any award of general damages. Pursuant to Civil Code section 1431.2, each

                  19       defendant shall be liable only for the amount of noneconomic damages allocated to that defendant

                  20       in direct proportion to that defendant’s percentage of fault.

                  21                                 TWENTY-FIRST AFFIRMATIVE DEFENSE

                  22                                                      (No Privity)

                  23                As a separate affirmative defense to the complaint on file herein, and to teach and every

                  24       cause of action contained therein, Defendant is informed and believes, and on that basis alleges,

                  25       that Plaintiff’s alleged claims for breach of an express and/or implied warranty are barred by lack

                  26       of privity.

                  27       ///

                  28       ///
H IGGS F LE TCHER &        10110476.1                                           7
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO
                                                      BROAN-NUTONE, LLC'S ANSWER TO COMPLAINT
                          Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 41 of 45


                      1                             TWENTY-SECOND AFFIRMATIVE DEFENSE

                      2                                                (Disclaimer)

                      3             As a separate affirmative defense to the complaint on file herein, and to teach and every

                      4    cause of action contained therein, Defendant is informed and believes, and on that basis alleges

                      5    that Plaintiff’s claims for breach of an express and/or implied warranty are barred by disclaimers.

                      6                             TWENTY-THIRD AFFIRMATIVE DEFENSE

                      7                                    (No Warranty, Express or Implied)

                      8             As a separate affirmative defense to the complaint on file herein, and to teach and every

                      9    cause of action contained therein, Defendant is informed and believes, and on that basis alleges

                  10       that Plaintiff’s claims for breach of an express and/or implied warranty are barred because no

                  11       warranties exist, express or implied.

                  12                                TWENTY-FOURTH AFFIRMATIVE DEFENSE

                  13                                                   (No Agency)

                  14                As a separate affirmative defense to the Complaint on file herein, and to each alleged

                  15       cause of action set down therein, this answering defendant is informed and believes and thereon

                  16       alleges that it was not the agent of any other defendants with respect to any of the acts alleged in

                  17       Plaintiff’s Complaint.

                  18                                TWENTY-FIFTH AFFIRMATIVE DEFENSE

                  19                                                     (Waiver)

                  20                As a separate affirmative defense to the Complaint on file herein, and to each and every

                  21       cause of action set down therein, Defendant alleges that the acts of Plaintiff have acted as a

                  22       waiver of any claim against Defendant.

                  23                                TWENTY-SIXTH AFFIRMATIVE DEFENSE

                  24                                                   (Spoliation)

                  25                As a separate affirmative defense to the Complaint on file herein, and to each and every

                  26       cause of action set down therein, Defendant alleges that recovery is barred by spoliation of

                  27       evidence.

                  28       ///
H IGGS F LE TCHER &        10110476.1                                        8
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO
                                                     BROAN-NUTONE, LLC'S ANSWER TO COMPLAINT
                          Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 42 of 45


                      1                           TWENTY-SEVENTH AFFIRMATIVE DEFENSE

                      2                                    (Additional Affirmative Defenses)

                      3             As a separate affirmative defense to the complaint on file herein, and to each and every

                      4    cause of action thereof, Defendant is informed and believes, and on that basis alleges, that it

                      5    presently has insufficient knowledge or information as to whether it may have additional, and as

                      6    yet unstated, affirmative defenses available. This answering defendant reserves the right to assert

                      7    additional affirmative defenses in the event discovery indicates that such defenses are appropriate.

                      8             WHEREFORE, Defendant prays for judgment as follows:

                      9             1.     That Plaintiff takes nothing from Defendant by virtue of the Complaint herein;

                  10                2.     That Defendant be awarded costs of suit and attorneys’ fees herein; and

                  11                3.     That Defendant be granted such other and further relief as the Court may deem just

                  12       and proper.

                  13

                  14       DATED: March 8, 2021                                  HIGGS FLETCHER & MACK LLP
                  15

                  16                                                             By:
                                                                                       PETER S. DOODY
                  17                                                                   Attorneys for Defendant
                                                                                       BROAN-NUTONE, LLC.
                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
H IGGS F LE TCHER &        10110476.1                                        9
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO
                                                     BROAN-NUTONE, LLC'S ANSWER TO COMPLAINT
Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 43 of 45




                   EXHIBIT J
                          Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 44 of 45


                      1    PETER S. DOODY, ESQ. (Bar No. 127653)                     E-FILED
                           doody@higgslaw.com                                        3/8/2021 1:51 PM
                      2    HIGGS FLETCHER & MACK LLP                                 Superior Court of California
                           401 West "A" Street, Suite 2600                           County of Fresno
                      3    San Diego, CA 92101-7913                                  By: A. Ramos, Deputy
                           TEL: 619.236.1551
                      4    FAX: 619.696.1410

                      5    Attorneys for Defendant
                           BROAN-NUTONE, LLC.
                      6

                      7

                      8                   SUPERIOR COURT OF CALIFORNIA, COUNTY OF FRESNO

                      9

                  10       CALIFORNIA CAPITAL INSURANCE                      CASE NO. 21CECG00269
                           COMPANY as subrogee of GSF Jackson
                  11       Park Place Investors, L.P.,                       PROOF OF SERVICE

                  12                               Plaintiff,                DATE:
                                                                             TIME:
                  13       v.                                                DEPT:             402
                                                                             IC JUDGE:         Hon. Kristi Culver Kapetan
                  14       BROAN-NUTONE, LLC; A.O. SMITH
                           CORPORATION; and DOES 1-25,                       CASE FILED:       January 29, 2021
                  15       inclusive,                                        TRIAL DATE:       Not Set

                  16                               Defendants.

                  17
                                    I, the undersigned, declare:
                  18
                                   I am a resident of the State of California and over the age of eighteen years, and not a
                  19       party to the within-entitled action; my business address is 401 West "A" Street, Suite 2600, San
                           Diego, California 92101-7913. On March 8, 2021, I served the within documents, with all
                  20       exhibits (if any):

                  21                          BROAN-NUTONE, LLC'S ANSWER TO COMPLAINT

                  22                      by transmitting via facsimile the document(s) listed above to the fax number(s) set
                                           forth below on this date before 5:00 p.m.
                  23

                  24                      by placing the document(s) listed above in a sealed envelope with postage thereon
                                           fully prepaid, in the United States mail at San Diego, California addressed as set
                  25                       forth below.

                  26                      by personally delivering the document(s) listed above to the person(s) at the
                                           address(es) set forth below.
                  27

                  28
H IGGS F LE TCHER &        10085635.1
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO
                                                                   PROOF OF SERVICE
                         Case 1:21-cv-00388-NONE-SKO Document 1 Filed 03/10/21 Page 45 of 45


                                  D             by transmitting via electronic service through ONE LEGAL the document(s)
                                                above t0 the person(s) at the e-mail address(es) set forth below.
                                                                                                                                                      listed




                                  D             ONLY BY ELECTRONIC TRANSMISSION                    Only by emailing the document(s)
                                                                                                                       :




                                                t0 the person(s) at the email address(es) listed based on notice provided that, during
                                                the Coronavirus (COVID-19) pandemic, this ofﬁce will be working remotely, not
                                                able t0 send physical mail as usual, and                      is   therefore only using electronic mail.   N0
                                                electronic   message 0r other indication                    that the transmission    was unsuccessful was
                                                received within a reasonable time after transmission.



                          Sally   Noma,       Esq.                                                     Attorneyfor Plaintszs
                          NOMA LAW FIRM
                          505 14‘1‘ Street, Suite 900                                                  T: 415.493.0755
                          Oakland, CA 94612                                                            F:   415.889-6990

                                                                                                       Email:      sallngnomalawcom
                 10

                 11


                 12
                                      l   am readily   familiar with the ﬁrm's practice 0f collection and processing correspondence
                 13       for mailing.        Under        it would be deposited With the U S. Postal Service 0n that same
                                                       that practice
                          day with postage thereon fully prepaid 1n the ordinary course of business l am aware that 0n
                 14       motion 0f the party served, service is presumed invalid ifpostal cancellation date 0r postage
                          meter date ls more than one day after date 0f deposit for mailing 1n afﬁdavit
                 15
                                      l   declare under penalty 0f perjury under the laws 0f the State of California that the above
                 16       is   true   and   correct.


                 17                   Executed 0n March        8,   2021,   at     San Diego, California.

                                                                             (V,   mm   LI   J
                                                                                                 (/m/M,x@ap
                 18

                 19
                                                                                             Dawn M.          Richardson
                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
HIGGS FLETCHER      8r    100856351                                                                2
   MACK   LLl"
 ATTORNEYS A1 LAW
    SAN D1560
                                                                                   PROOF OF SERVICE
